The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Claims 22-25, 28-30, 32-35 and 39-40 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on December 21, 2021 has been entered.
Claims 22-25, 28-30, 32-35 and 39-40 are examined. Claims 22-24, 28-29 and 32 are amended. 
 Applicant’s arguments, filed December 21, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant’s original election of the compound 4-((2,6-dimethylphenyl)amino)-N-(7-(hydroxyamino)-7-oxoheptyl)-N-methylbenzamide as the single disclosed species of compound of formula (I), in which Z is N, ring A is aryl (phenyl), ring B is aryl substituted by alkyl (2,6-dimethyphenyl), R1 is H, R is alkyl (methyl), and n is 5, as stated in the reply filed January 11, 2021 is again acknowledged.
	As stated at p.2 of the October 21, 2021 final Office Action, Applicant was advised that examination was extended beyond the elected species of compound of formula (I) to include the full scope of compounds of formula (I). 

Status of Rejections Set Forth in the October 21, 2021 Final Office Action
	In reply to the rejection of claims 22-24 and 40 under pre-AIA  35 U.S.C. §102(b) as being anticipated by Cai et al. (U.S. Patent Application Publication No. 2009/0111772 A1; Published April 30, 2009), as set forth at p.7-8 of the previous Office Action dated October 21, 2021, Applicant now amends claim 22 to narrow the scope of ring A from “aryl or heteroaryl” to now recite specific aryl or heteroaryl groups that do not include naphthyl as provided for in Cai’s compounds. Accordingly, the rejection is now hereby withdrawn.

Priority
	At p.15 of the December 21, 2021 Remarks, Applicant requests reconsideration of the effective filing date as determined in the October 21, 2021 final Office Action, stating that “[t]he Examiner has taken the position that the instant claims do not properly claim priority to the corresponding provisional application no. 61/437,672 in view of the definition of ring B as being optionally substituted with N3 or NHR’’ wherein R’’ is alkyl” (Remarks, p.15). Applicant asserts that “the instant claims have been amended to update the definitions of ring B and NHR’’ as suggested by the Examiner”, noting that “the instant claims are indeed supported” by the ‘672 provisional application (Remarks, p.15).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	As an initial matter, Applicant’s reference to the instant application as claiming the benefit of an earlier filing date to U.S. Provisional Patent Application No. 61/437,672 is erroneous. In the filing receipt issued October 24, 2019, Applicant’s claim for the benefit of an earlier filing date is made to U.S. Provisional Patent Application No. 61/336,460, filed January 22, 2010 as acknowledged therein – not the ‘672 application. Accordingly, Applicant’s reference to the content of the ‘672 disclosure and his entitlement to the earlier effective filing date of the ‘672 application is clearly misplaced, as it does not address the content of the ‘460 provisional disclosure to which he actually claims benefit.
	In any event, Applicant’s amendments to claim 1 now removing the option for the ring B substituent to be N3 and to further limit R’’ from “H or alkyl” to “H or C1-12 alkyl” are noted, but fail to limit the claimed subject matter of all of the pending claims to that which was fully supported by the prior-filed ‘460 disclosure. Specifically, Applicant was notified in the prior Office Action dated October 21, 2021 that the ‘460 application does not provide adequate written support as required under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for (i) the substitution at position R1 to be either C(O)-R2 or C(O)O-R2, (ii) the structural formulas of claims 28 and 33 in which n may be between 4-8 (not just where n is fixed as 5, as described in the ‘460 disclosure), (iii) the species of compound recited as the second compound from the bottom of p.7 of the 06/30/21 claim listing, (ii) the second compound from the top of p.9 of the 06/30/21 claim listing, or (iii) the final two compounds listed at p.1 of the 06/30/21 claim listing. For these reasons, the effective filing date of claims 22-23, 25, 28-30, 32-35 and 39-40 remains January 21, 2011 (the filing date of U.S. Patent Application No. 13/010,974 (now U.S. Patent No. 8,394,810 B2) and the effective filing date of claim 24 is now January 21, 2010 (the filing date of the ‘460 provisional application) in view of Applicant’s most recently filed claim amendments.
	Finally, it is noted that Applicant contends the amendments filed December 21, 2021 were made consistent with the suggestions of the Examiner (see, e.g., p.15, 12/21/21 Remarks). This statement is incorrect, however, as the Examiner neither suggested nor required any specific amendments of the claims to comport with the prior-filed ‘460 disclosure. 
	
Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claims 24 and 32 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, for the reasons of record set forth at p.5-6 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Applicant amends claims 24 and 32 to remove “alkoxy” as one of the recited optional substitutions for R1 in each of the claims. The amendment is insufficient to obviate the grounds for rejection, however, because instant claims 24 and 32 continue to provide for the optional substitutions for R1 to be OH, halo or alkyl. As claim 22 explicitly limits the optional substitutions for R1 to be OH or halo only, Applicant’s claims 24 and 32 continue to broaden the scope of possible optional substitutions for R1 by introducing alkyl as one of such possible substitutions in dependent claims 24 and 32. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the Examiner has noted that the optional substituent ‘alkoxy’ in claim 24 does not appear in the claim from which claim 24 depends” and further notes that “the same rejection applies to claim 32” (Remarks, p.15). Applicant asserts that “claims 24 and 32 have been amended to remove ‘alkoxy’ as an optional substituent” such that the rejection should be withdrawn (Remarks, p.15). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendments to claims 24 and 32 are noted, but fail to address the fact that the optional substituent of “alkyl” for R1 is also not provided for in independent claim 22. The introduction of “alkyl” into claim 24 as one of the possible optional substitutions for R1 broadens the scope of possible optional R1 substitutions provided for in independent claim 22 and, thus, fails to comply with the requirements of 35 U.S.C. §112(d) (pre-AIA  fourth paragraph). Similar rationale continues to apply to claim 32, which fails to meet the requirements of 35 U.S.C. §112(d) (pre-AIA  fourth paragraph) for the same reasons applied to claim 24 (i.e., broadening the scope of possible R1 substitutions to now further recite “alkyl”). Accordingly, Applicant’s amendments fail to fully address the grounds for rejection previously set forth and, as such, the rejection is maintained. 
For these reasons supra, rejection of claims 24 and 32 is proper. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

2.	Claims 22-23, 25, 28-29, 32 and 39 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by STN Chemical Database Registry No. 1245649-84-6, Published October 6, 2010, already of record, for the reasons of record set forth at p.6-7 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference.
Applicant’s amendments to claims 22 and 24 have now changed the effective filing date accorded to instant claim 24 from January 21, 2011 (the filing date of the prior-filed U.S. Patent Application No. 13/010,974) to January 21, 2010 (the filing date of the prior-filed U.S. Provisional Patent Application No. 61/336,460; see above, under the heading “Priority”). As a result, instant claim 24 has been removed from the statement of the rejection above as the cited prior art teachings do not predate this date of January 21, 2010 and, therefore, cannot be applied under pre-AIA  35 U.S.C. §102(a).
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
As STN Chemical Database Registry No. 1245649-84-6 teaches the compound N-[7-(hydroxyamino)-7-oxoheptyl]-2-[(2-methylphenyl)phenylamino]-5-pyrimidinecarboxamide, which corresponds to Applicant’s instantly claimed formula (I), in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl optionally substituted with methyl, R1 is phenyl, R is hydrogen and n is 5, Applicant’s amended claims 22-23, 28-29 and 32 remain properly included in the present rejection. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the instant claims, as amended herein, claim priority to U.S. [P]rovisional [A]pplication No. 61/437,672, which was filed on January 22, 2010”, such that “STN Chemical Database Registry No. 1245649-84-6 is not available as a prior art reference under 35 U.S.C. §102(a)” (Remarks, p.16). 
The arguments have been fully and carefully considered, but are not found persuasive. 
As an initial matter, Applicant again references his earlier claim for the benefit of an earlier filing date to U.S. Provisional Patent Application No. 61/437,672, but this incorrect. In the filing receipt issued October 24, 2019, Applicant’s claim for the benefit of an earlier filing date to U.S. Provisional Patent Application No. 61/336,460, filed January 22, 2010 is clearly acknowledged – not the ‘672 application. Accordingly, Applicant’s reference to his entitlement to the earlier effective filing date of the ‘672 application is clearly incorrect. 
Nevertheless, Applicant’s claims as rejected above are not entitled to the benefit of the earlier-filed ‘460 application for the reasons above (see above, under the heading “Priority”). As a result, the publication to STN Chemical Database Registry No. 1245649-84-6 predates Applicant’s effective filing date of January 21, 2011 by less than one year, such that this publication remains applicable under pre-AIA  35 U.S.C. §102(a). 
For these reasons supra, rejection of claims 22-23, 25, 28-29, 32 and 39 is proper. 

3.	 Claims 22-23, 25, 28-29, 32 and 39-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jones et al. (U.S. Patent Application No. 2013/0225543 A1; Published August 2013, Filed February 5, 2013, Priority to U.S. Provisional Patent Application No. 61/371,047, filed August 5, 2010), already of record, for the reasons of record set forth at p.8-9 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claims 22 and 24 have now changed the effective filing date accorded to instant claim 24 from January 21, 2011 (the filing date of the prior-filed U.S. Patent Application No. 13/010,974) to January 21, 2010 (the filing date of the prior-filed U.S. Provisional Patent Application No. 61/336,460; see above, under the heading “Priority”). As a result, instant claim 24 has been removed from the statement of the rejection above as the cited prior art teachings do not predate this date of January 21, 2010 by publication or by priority application and, therefore, cannot be applied under pre-AIA  35 U.S.C. §102(e).
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
As Jones et al. teaches the histone deacetylase 6 (HDAC6)-specific inhibitors ACY-63 [2-(diphenylamino)-N-(7-(hydroxyamino)-7-oxoheptyl)pyrimidine-5-carboxamide] and ACY-216 [N-(7-hydroxyamino)-7-oxoheptyl)-2-(phenyl(o-tolyl)amino)pyrimidine-5-carboxamide], which correspond to Applicant’s instantly claimed formula (I) in which Z is nitrogen; ring A is a pyrimidinyl (note that where ring A is defined in claim 28 using X1, X2, X3, and X4, the definitions for X1 and X4 are each CR’ with R’ being hydrogen, and X2 and X3 are each nitrogen); ring B is phenyl (aryl) optionally substituted with methyl (alkyl); R1 is phenyl (aryl); R is hydrogen; n is 5; and wherein the carbonyl and Z group attached to ring A are disposed para to each other, Applicant’s amended claims 22-23, 28-29 and 32 remain properly included in the present rejection. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that Jones et al. claims priority to a provisional application filed August 5, 2010, which is later than the effective filing date of January 22, 2010 – the filing date of U.S. Provisional Application No. 61/437,672 – of the instant claims such that the rejection should be withdrawn (Remarks, p.16). 
The arguments have been fully and carefully considered, but are not found persuasive. 
As an initial matter, Applicant again references his earlier claim for the benefit of an earlier filing date to U.S. Provisional Patent Application No. 61/437,672, but this incorrect. In the filing receipt issued October 24, 2019, Applicant’s claim for the benefit of an earlier filing date to U.S. Provisional Patent Application No. 61/336,460, filed January 22, 2010 is clearly acknowledged – not the ‘672 application. Accordingly, Applicant’s reference to his entitlement to the earlier effective filing date of the ‘672 application is clearly incorrect. 
Nevertheless, Applicant’s claims as rejected above are not entitled to the benefit of the earlier-filed ‘460 application for the reasons above (see above, under the heading “Priority”). As a result, the publication to Jones et al. properly predates Applicant’s effective filing date of January 21, 2011 via the priority application 61/371,047, filed August 5, 2010, thereby making this publication properly available under pre-AIA  35 U.S.C. §102(e). 
For these reasons supra, rejection of claims 22-23, 25, 28-29, 32 and 39-40 is proper. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Non-Provisional Rejections
4.	Claims 22-25, 28-29, 32 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,148,526 B2, already of record, for the reasons of record set forth at p.10 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 24 removes the option for R1 to be substituted by alkoxy.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
‘526 recites compounds that correspond to Applicant’s instantly claimed formula (I) in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl, R is hydrogen, and n is 5. Accordingly, the ‘526 patent claims continue to provide for compounds that anticipate the claims as amended.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, requesting that “this rejection be held in abeyance until the claims are considered otherwise allowable” (Remarks, p.17).
 The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant is reminded that the instant claims are not in condition for allowance at this time in view of the pending rejections set forth infra. As such, the instant rejection remains proper because Applicant has failed to file a Terminal Disclaimer and/or persuasively distinguish (either through amendment and/or remark) the instant claims over the patented claims. 
For these reasons supra, rejection of claims 22-25, 28-29, 32 and 39-40 is proper. 

5.	Claims 22-25, 28-29, 32 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,394,810 B2, already of record, for the reasons of record set forth at p.11 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 24 removes the option for R1 to be substituted by alkoxy.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
‘810 recites a compound for use in a method of treating multiple myeloma in a subject by administering the compound (or a pharmaceutical composition thereof with a pharmaceutically acceptable carrier), which corresponds to Applicant’s instantly claimed formula (I) in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl, R is hydrogen, and n is 5. Accordingly, the ‘810 patent claims continue to provide for a compound that anticipates the instant claims as amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, requesting that “this rejection be held in abeyance until the claims are considered otherwise allowable” (Remarks, p.17).
 The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant is reminded that the instant claims are not in condition for allowance at this time in view of the pending rejections set forth infra. As such, the instant rejection remains proper because Applicant has failed to file a Terminal Disclaimer and/or persuasively distinguish (either through amendment and/or remark) the instant claims over the patented claims. 
For these reasons supra, rejection of claims 22-25, 28-29, 32 and 39-40 is proper. 

6.	Claims 22-25, 28-29, 32 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,609,678 B2, already of record, for the reasons of record set forth at p.11-12 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 24 removes the option for R1 to be substituted by alkoxy.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
‘678 recites compounds that correspond to Applicant’s instantly claimed formula (I), in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, pyrimidinyl or pyrazinyl, each of which may be optionally substituted by alkyl, aryl, aralkyl, haloalkyl, halo, OH, NH2, CN or NO2, R1 is aryl or heteroaryl, each of which may be optionally substituted by OH, halo or alkyl, R is hydrogen or alkyl, and n is 5. Accordingly, the ‘678 patent claims continue to provide for compounds that anticipate the claims as amended.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, requesting that “this rejection be held in abeyance until the claims are considered otherwise allowable” (Remarks, p.17).
 The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant is reminded that the instant claims are not in condition for allowance at this time in view of the pending rejections set forth infra. As such, the instant rejection remains proper because Applicant has failed to file a Terminal Disclaimer and/or persuasively distinguish (either through amendment and/or remark) the instant claims over the patented claims. 
For these reasons supra, rejection of claims 22-25, 28-29, 32 and 39 is proper. 

7.	Claims 22-25, 28-29, 32 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,403,779 B2, already of record, for the reasons of record set forth at p.12 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 24 removes the option for R1 to be substituted by alkoxy.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
‘779 recites a pharmaceutical combination comprising (i) a HDAC inhibitor that corresponds to Applicant’s instantly claimed formula (I) in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl, R is H and n is 5, with (ii) a Her2 inhibitor of the recited structural formula, as well as a method of using such combination for treating breast cancer in a human patient in need thereof. As the ‘779 claims clearly embrace embodiments of a pharmaceutical combination and method in which the ordinarily skilled artisan must be in possession of the above-cited compounds to practice the combination and method of the ‘779 patent claims, the patent claims continue to provide for compounds that anticipate the instant claims as amended. 
Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[t]he instant claims specify compounds of formula I” and are not directed to method claims (Remarks, p.18). Applicant urges that the ‘779 patent claims are directed to a pharmaceutical combination and a method of treating breast cancer and that “[w]hile the two specified HDAC inhibitors are within the scope of instant formula I, the skilled artisan would not be motivated by the claimed compounds of formula I alone to pursue the specific combination claims of the ‘779 patent” (Remarks, p.18). 
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant’s position is unavailing. ‘779 provides for a pharmaceutical combination of an HDAC inhibitor and a Her2 inhibitor, also for use in a method of treating breast cancer when administered to a human patient in need thereof. The HDAC inhibitors incorporated into the pharmaceutical combination of the ‘779 claims are, notably, of identical chemical structure to the compounds of Applicant’s claimed formula (I). An ordinarily skilled artisan, then, in possession of the pharmaceutical combination of the ‘779 patent claims either as a product or for use in the recited method must necessarily be in possession of these identical compounds per se. As a result, the compounds as provided for in the instant application are not patentably distinct from the product and method of the ‘779 patent claims because the skilled artisan must necessarily possess such compounds to formulate and practice the product and method recited therein (thereby anticipating the instant claims).
For these reasons supra, rejection of claims 22-25, 28-29, 32 and 39-40 is proper. 

8.	Claims 22-25, 28-30, 32-35 and 39 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 9,663,825 B2, already of record, for the reasons of record set forth at p.12-13 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 24 removes the option for R1 to be substituted by alkoxy.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
‘825 recites compounds that correspond to Applicant’s instantly claimed formula (I) for use in a method of treating cancer, in which Z is nitrogen, ring A is an optionally substituted aryl or heteroaryl (specifically, pyrimidinyl as provided for in patent claims 4-5), ring B is an optionally substituted aryl or optionally substituted heteroaryl (specifically, phenyl as provided for in patent claims 4-5), R1 is H, alkyl, haloalkyl, etc. (specifically, phenyl as provided for in patent claims 4-5), R is hydrogen or optionally substituted alkyl, and n is 5. Accordingly, the ‘825 claims continue to provide for compounds that anticipate the instant claims as amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the instant claims specify compounds of Formula I” and “[i]n contrast, the claims of the ‘825 patent specify a method of treating a cancer patient in need thereof with a compound of Formula I” (Remarks, p.18). Applicant contends that “[t]he instant claims neither teach nor suggest any method of treating cancer” and that “it is established and common practice of the Office to restrict claims” between compounds and methods of use (Remarks, p.18). Applicant opines that “[b]ecause the instant claims are directed toward particular compounds (product) and the claims of the ‘825 patent specify methods of treating cancer (process of use), Applicant takes the position that the instant claims and the claims of the ‘825 patent are independent and distinct” (Remarks, p.19).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant fails to acknowledge that the ‘825 patent claims clearly provide for compounds that anticipate those compounds instantly claimed as formula (I) for use in a method of treating cancer. An ordinarily skilled artisan, then, practicing the method of the ‘825 patent claims must necessarily possess the compounds provided for in the ‘825 claims to practice the method therein. As a result, the compounds as provided for in the instant application are not patentably distinct from the compounds for use in the ‘825 patent claims because the skilled artisan must necessarily possess the compounds once the method of the ‘825 patent claims is practiced as recited therein. 
It is immaterial whether the Office commonly takes the position that a product and method of use thereof are patentably distinct in other applications before the Office, as this determination is made in each individual case depending upon the facts in that case, as well as the structure and wording of the claims presented therein. As such, determinations of patentable distinctness between products and methods of use thereof set forth in any other case before the Office cannot (and will not) be binding on the instant application. 
Applicant should note that no determination of patentable distinctness has been made in the instant application between the instantly claimed products and any method of use thereof. In other words, the Office has not taken any position in the written record of the instant application as to the patentable distinctness between the instantly claimed products and the method of use set forth in the ‘825 patent. The absence of such determination cannot be satisfied by Applicant’s theoretical restriction between the method of use of the ‘825 patent and the instantly claimed products to now allege that they are patentably distinct from one another. 
A determination of patentable distinctness between two inventions as set forth in a restriction requirement can be later relied upon to exclude any divisional application claiming a non-elected invention of that restriction requirement from a double patenting rejection (which would require alleging that the inventions are not, in fact, patentably distinct). This is not, however, the case here. Applicant is reminded that the claims of the ‘825 patent were not filed as a divisional application claiming a non-elected invention of the instant application as a result of any restriction requirement set forth in the instant application and, therefore, do not qualify for the protections afforded under 35 U.S.C. §121 regarding insulation of claims from double patenting rejections in divisional applications filed as a result of a restriction requirement. See MPEP §804.01, which states that “[t]he U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications”, further stating that “the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Pfizer v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).
For these reasons supra, rejection of claims 22-25, 28-30, 32-35 and 39 is proper. 

9.	Claims 22-25, 28-29, 32 and 39-40 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-9 of U.S. Patent No. 9,833,466 B2, already of record, for the reasons of record set forth at p.13-14 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 24 removes the option for R1 to be substituted by alkoxy.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
‘466 recites compounds that correspond to Applicant’s instantly claimed formula (I) for incorporation into a pharmaceutical combination for treating leukemia with azacytidine and a method for treating acute myelogenous leukemia via administering the combination to a subject in need thereof, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl, which may be optionally substituted with a halide, R is hydrogen, and n is 5. Accordingly, the ‘466 claims continue to provide for compounds that anticipate the instant claims as amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[t]he instant claims specify compounds of formula I”, but “[i]n contrast, claims 1-4 and 7-9 of the ‘466 patent are directed toward a pharmaceutical combination comprising an HDAC inhibitor and azacitidine, and a method of treating AML using the pharmaceutical combination” (Remarks, p.19). Applicant asserts that “[w]hile the HDAC6 inhibitors claimed in the ‘446 patent are within the scope of instant formula I, the instant claims teach neither the particular combination of an HDAC inhibitor with azacytidine nor methods of treating AML with the same” (Remarks, p.19). Applicant further contends that “the combination and method claims of the ‘446 patent are independent and distinct from the instantly claimed compounds” (Remarks, p.19).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position is unavailing. ‘446 provides for a pharmaceutical combination of an HDAC inhibitor and azacitidine, as well as a use of the same in a method of treating acute myelogenous leukemia when administered to a subject in need thereof. The HDAC inhibitors incorporated into the pharmaceutical combination of the ‘466 claims are, notably, of identical chemical structure to the compounds of Applicant’s claimed formula (I). An ordinarily skilled artisan, then, in possession of the pharmaceutical combination of the ‘466 patent claims either as a product or for use in the recited method must necessarily be in possession of these identical compounds per se. As a result, the compounds as provided for in the instant application are not patentably distinct from the product and method of the ‘466 patent claims because the skilled artisan must necessarily possess the compounds to formulate and practice the product and method recited therein (thereby anticipating the instant claims).
A determination of patentable distinctness between two inventions as set forth in a restriction requirement can be later relied upon to exclude any divisional application claiming a non-elected invention of that restriction requirement from a double patenting rejection (which would require alleging that the inventions are not, in fact, patentably distinct). This is not, however, the case here. Applicant is reminded that the claims of the ‘466 patent were not filed as a divisional application claiming a non-elected invention of the instant application as a result of any restriction requirement set forth in the instant application and, therefore, do not qualify for the protections afforded under 35 U.S.C. §121 regarding insulation of claims from double patenting rejections in divisional applications filed as a result of a restriction requirement. See MPEP §804.01, which states that “[t]he U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications”, further stating that “the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Pfizer v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).
For these reasons supra, rejection of claims 22-25, 28-29, 32 and 39-40 is proper. 

10.	Claims 22-25, 28-29, 32 and 39-40 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,949,972 B2, already of record, for the reasons of record set forth at p.14-15 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 24 removes the option for R1 to be substituted by alkoxy.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
‘972 recites compounds that correspond to Applicant’s instantly claimed formula (I) for use in a method for treating lymphoma in a subject in need thereof when administered in a therapeutically effective amount, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl substituted with chlorine, R is hydrogen, and n is 5. Accordingly, the ‘972 claims continue to provide for compounds that anticipate the instant claims as amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[t]he instant claims specify compounds of formula I”, but “[i]n contrast, claims 1-7 of the ‘972 patent are directed toward a method of treating lymphoma with a pharmaceutical combination comprising a particular HDAC inhibitor and lenalidomide or pomalidomide” (Remarks, p.20). Applicant asserts that “[w]hile the HDAC6 inhibitor claimed in the ‘972 patent is within the scope of instant formula I, the instant claims neither teach nor suggest any methods of treating lymphoma” (Remarks, p.20).
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant’s position is unavailing. ‘972 provides for a pharmaceutical combination of an HDAC inhibitor and an immunomodulatory drug for use in a method of treating lymphoma when administered to a subject in need thereof. The HDAC inhibitor incorporated into the pharmaceutical combination of the ‘972 claims is, notably, of identical chemical structure to the compounds of Applicant’s claimed formula (I). An ordinarily skilled artisan, then, in possession of the pharmaceutical combination of the ‘972 patent for use in the recited method must necessarily be in possession of this identical compound per se. As a result, the compound as provided for in the instant application is not patentably distinct from the product for use in the method of the ‘972 patent claims because the skilled artisan must necessarily possess the compound to formulate and practice the product and method recited therein (thereby anticipating the instant claims).
For these reasons supra, rejection of claims 22-25, 28-29, 32 and 39-40 is proper. 

11.	Claims 22-25, 28-29, 32 and 40 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,040,769 B2, already of record, for the reasons of record set forth at p.15 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 24 removes the option for R1 to be substituted by alkoxy.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
‘769 recites compounds that correspond to Applicant’s instantly claimed formula (I) for use in a method for treating diabetic peripheral neuropathy in a subject in need thereof when administered in a therapeutically effective amount, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl, R is hydrogen, and n is 5. Accordingly, the ‘769 claims continue to provide for compounds that anticipate the instant claims as amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the ‘769 patent does not share a common owner or common inventors with the instant application” (Remarks, p.20).
The arguments have been fully and carefully considered, but are not found persuasive.
MPEP §804 explicitly teaches that “[b]efore consideration can be given to the issue of double patenting, two or more patents or applications must have at least one common inventor, common applicant, and/or be commonly assigned/owned or non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) or in pre-AIA  35 U.S.C. 103(c)(2) and (3)”, further noting in Chart II-B_FTI that a common assignment or common applicant (but different inventive entities) constitutes grounds for setting forth a non-statutory double patenting rejection. 
Here, the ‘769 patent and the instant application share a common applicant – Acetylon Pharmaceuticals, Inc. and, therefore, are subject to the nonstatutory double patenting rejection despite exhibiting different inventive entities and a different assignee. 
Absent any further arguments set forth by Applicant, the rejection remains proper for the reasons above and already of record (which are herein incorporated by reference).
For these reasons supra, rejection of claims 22-25, 28-29, 32 and 40 is proper. 

12.	Claims 22-25, 28-29, 32 and 39 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,144,714 B2, already of record, for the reasons of record set forth at p.16 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 24 removes the option for R1 to be substituted by alkoxy.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
‘714 recites compounds that correspond to Applicant’s instantly claimed formula (I) prepared via the recited synthetic method, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl substituted with fluorine, chlorine, bromine or iodine (halogen), R1 is phenyl, R is hydrogen, and n is 5. Accordingly, the ‘714 claims continue to provide for compounds that anticipate the instant claims as amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[t]he instant claims specify compounds of formula I”, but “[i]n contrast, claims 1-15 of the ‘714 patent are directed toward a particular synthesis process for preparing a select number of compounds that fall within the scope of instant formula I” (Remarks, p.21). Applicant asserts that “[t]he instantly claimed compounds of Formula I do not teach or suggest to one of skill in the art the particular process for preparing said compounds as specified in the claims of the ‘714 patent” (Remarks, p.21).
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant’s position is unavailing. ‘714 provides for compounds that are, notably, of identical chemical structure to the compounds of Applicant’s claimed formula (I), as prepared via the recited synthetic process. An ordinarily skilled artisan, then, must necessarily be in possession of the compounds per se as made via the recited synthetic process of the ‘714 patent. As a result, the compounds as provided for in the instant application are not patentably distinct from the compounds as produced via the recited synthetic process of the ‘714 claims because the skilled artisan must necessarily possess the compounds produced via such process (thereby anticipating the instant claims).
For these reasons supra, rejection of claims 22-25, 28-29, 32 and 39 is proper. 

13.	Claims 22-25, 28-29, 32 and 39-40 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 3-4 and 7 of U.S. Patent No. 10,648,038 B2, already of record, for the reasons of record set forth at p.16-17 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 24 removes the option for R1 to be substituted by alkoxy.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
‘038 recites HDAC6 inhibitors that correspond to Applicant’s instantly claimed formula (I) for use in the recited method of predicting response to cancer treatment with a HDAC6 inhibitor and proteasome inhibitor, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl optionally further substituted by chlorine, R is hydrogen, and n is 5. Accordingly, the ‘038 claims continue to provide for compounds that anticipate the instant claims as amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the instant claims specify compounds of Formula I” and “[i]n contrast, the claims of the ‘038 patent specify a method for predicting whether a cancer patient will respond to a combination treatment with a compound of Formula I and a proteasome inhibitor” (Remarks, p.21). Applicant contends that “[t]he instant claims neither teach nor suggest any method of treating cancer” and that “it is established and common practice of the Office to restrict claims” between compounds and methods of use thereof (Remarks, p.21). Applicant opines that “[b]ecause the instant claims are directed toward particular compounds (product) and the claims of the ‘038 patent specify a particular method of treating cancer (process of use), Applicant takes the position that the instant claims and the claims of the ‘038 patent are independent and distinct” (Remarks, p.21).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant fails to acknowledge that the ‘038 patent claims clearly provide for compounds that anticipate those compounds instantly claimed as formula (I) for use in the recited method of treating cancer. An ordinarily skilled artisan, then, practicing the method of the ‘038 patent claims must necessarily possess the compounds provided for in the ‘038 claims to practice the method therein. As a result, the compounds as provided for in the instant application are not patentably distinct from the compounds for use in the ‘038 patent claims because the skilled artisan must necessarily possess the compounds once the method of the ‘038 patent claims is practiced as recited therein. 
It is immaterial whether the Office commonly takes the position that a product and method of use thereof are patentably distinct in other applications before the Office, as this determination is made in each individual case depending upon the facts in that case, as well as the structure and wording of the claims presented therein. As such, determinations of patentable distinctness between products and methods of use thereof set forth in any other case before the Office cannot (and will not) be binding on the instant application. 
Applicant should note that no determination of patentable distinctness has been made in the instant application between the instantly claimed products and any method of use thereof. In other words, the Office has not taken any position in the written record of the instant application as to the patentable distinctness between the instantly claimed products and the method of use set forth in the ‘038 patent. The absence of such determination cannot be satisfied by Applicant’s theoretical restriction between the method of use of the ‘038 patent and the instantly claimed products to now allege that they are patentably distinct from one another. 
A determination of patentable distinctness between two inventions as set forth in a restriction requirement can be later relied upon to exclude any divisional application claiming a non-elected invention of that restriction requirement from a double patenting rejection (which would require alleging that the inventions are not, in fact, patentably distinct). This is not, however, the case here. Applicant is reminded that the claims of the ‘038 patent were not filed as a divisional application claiming a non-elected invention of the instant application as a result of any restriction requirement set forth in the instant application and, therefore, do not qualify for the protections afforded under 35 U.S.C. §121 regarding insulation of claims from double patenting rejections in divisional applications filed as a result of a restriction requirement. See MPEP §804.01, which states that “[t]he U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications”, further stating that “the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Pfizer v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).
For these reasons supra, rejection of claims 22-25, 28-29, 32 and 39-40 is proper. 

14.	Claims 22-25, 28-29, 32 and 39-40 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,722,512 B2, already of record, for the reasons of record set forth at p.17-18 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference.
Newly amended claim 22 further limits ring A to the specific aryl or heteroaryl groups recited therein, ring B removes the option for N3 as an optional substitution, and R’’ limits the alkyl group to C1-12.
Newly amended claim 23 further limits the options for the aryl or heteroaryl ring of ring A.
Newly amended claim 24 removes the option for R1 to be substituted by alkoxy.
Newly amended claim 28 removes the option for N3 as an optional substitution for ring B, and further limits the alkyl of R’’ to C1-12.
Newly amended claim 29 removes the option for N3 as an optional substitution for ring B.
Newly amended claim 32 removes the option for R1 to be substituted by alkoxy.
‘512 recites HDAC6 inhibitors that correspond to Applicant’s instantly claimed formula (I) in a pharmaceutical combination for use in a method for treating breast cancer in a subject in need thereof when administered in a therapeutically effective amount with GDC-0941, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl optionally further substituted by chlorine, R is hydrogen, and n is 5. Accordingly, the ‘512 claims continue to provide for compounds that anticipate the instant claims as amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the instant claims specify compounds of Formula I” and “[i]n contrast, claims 1-6 of the ‘512 patent are directed toward a method of treating breast cancer with one of two particular compounds of formula I and GDC-0941” (Remarks, p.22). Applicant asserts that “[w]hile the HDAC6 inhibitor claimed in the ‘512 patent is within the scope of instant formula I, the instant claims teach neither the particular combination of a compound of Formula I with GDC-0941 nor methods of treating breast cancer with said combination” (Remarks, p.22).
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant’s position is unavailing. ‘512 provides for a pharmaceutical combination of an HDAC6-specific inhibitor and GDC-0941 for use in a method of treating breast cancer. The HDAC6 inhibitors incorporated into the pharmaceutical combination of the ‘512 claims are, notably, of identical chemical structure to the compounds of Applicant’s claimed formula (I). An ordinarily skilled artisan, then, in possession of the pharmaceutical combination of the ‘512 patent for use in the recited method must necessarily be in possession of these identical compounds per se. As a result, the compounds as provided for in the instant application are not patentably distinct from the product for use in the method of the ‘512 patent claims because the skilled artisan must necessarily possess the compounds to formulate and practice the product and method recited therein (thereby anticipating the instant claims).
For these reasons supra, rejection of claims 22-25, 28-29, 32 and 39-40 is proper. 


Provisional Rejections
15.	Claims 22-25, 28-29, 32 and 39-40 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 10-11 and 28 of U.S. Patent Application No. 14/508,135, already of record, for the reasons of record set forth at p.18-19 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
‘135 recites HDAC6 inhibitors that correspond to Applicant’s instantly claimed formula (I) for use in a method for treating non-Hodgkin’s lymphoma in a subject in need thereof when administered in a therapeutically effective amount with the BTK inhibitor ibrutinib, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl optionally further substituted by chlorine, R is hydrogen, and n is 5. Accordingly, the ‘135 claims continue to provide for compounds that anticipate the instant claims as most recently amended. 

16.	Claims 22-25, 28-29, 32 and 39-40 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 11 and 32-33 (claim 10 now being cancelled), as well as newly added claims 34-35, of U.S. Patent Application No. 14/509,360, already of record, for the reasons of record set forth at p.19 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Newly added claims 34-35 of the ‘360 application are properly included in the instant rejection as they define each of the recited HDAC6 inhibitors already provided for in previously rejected claim 1 (and, therefore, as they are directed to embodiments already rejected, the inclusion of such claims in the instant rejection do not constitute new grounds for rejection). 
‘360 recites HDAC6 inhibitors that correspond to Applicant’s instantly claimed formula (I) for use in a method for treating mantle cell lymphoma or diffuse large B-cell lymphoma in a subject in need thereof when administered in a therapeutically effective amount with the PI3K inhibitor GS-1101 or GDC-0941, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl optionally further substituted by chlorine, R is hydrogen, and n is 5. Accordingly, the ‘360 claims continue to provide for compounds that anticipate the instant claims as most recently amended. 

17.	Claims 22-25, 28-29, 32 and 39-40 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 11-18 and 21-22 of U.S. Patent Application No. 15/670,743, already of record, which have since matured into claims 1-13 of U.S. Patent No. 11,324,744 B2, for the reasons of record set forth at p.20 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference.  
‘743 recites a pharmaceutical combination comprising an HDAC6 inhibitor that corresponds to Applicant’s instantly claimed formula (I) with a CD20 antibody, for further use in a method of treating a hematologic malignancy or a B-cell disorder when administered in a therapeutically effective amount to a subject in need thereof, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl further substituted by chlorine, R is hydrogen, and n is 5. Accordingly, the ‘743 claims (now ‘744 patent claims) continue to provide for compounds that anticipate the instant claims as most recently amended. 

18.	Claims 22-25, 28-29, 32 and 39-40 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, 18, 20, 25-27, 29-30, 52, 54 and 57-59 of U.S. Patent Application No. 16/076,590, already of record, which have since matured into claims 1-7 of U.S. Patent No. 11,311,540 B2, for the reasons of record set forth at p.20-21 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
‘590 recites a pharmaceutical combination comprising an HDAC6 inhibitor that corresponds to Applicant’s instantly claimed formula (I) with an immunomodulatory drug for use in a method of increasing expression of interferon-regulated genes in cancer cells when administered in a therapeutically effective amount to a subject in need thereof, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl optionally further substituted by chlorine, R is hydrogen, and n is 5. Accordingly, the ‘590 claims (now ‘540 patent claims) continue to provide for compounds that anticipate the instant claims as most recently amended. 
19.	Claims 22-25, 28-29, 32 and 39-40 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 10-11, 16, 18-19, 23, 25-26, 35, 37-38, 43-46 and 48-50 (claims 42 and 47 now being cancelled) of U.S. Patent Application No. 16/093,278, already of record, for the reasons of record set forth at p.21-23 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
‘278 recites a pharmaceutical combination comprising an HDAC6 inhibitor that corresponds to Applicant’s instantly claimed formula (I) with a BTK inhibitor, and a further use of such combination in a method for treating chronic lymphocytic leukemia when administered in a therapeutically effective amount to a subject in need thereof, in which Z is nitrogen, ring A is pyrimidinyl, ring B is aryl or heteroaryl (specifically, phenyl as further claimed), R1 is aryl or heteroaryl, each of which may be optionally substituted by OH, halo or C1-6 alkyl (specifically, phenyl that may be further optionally substituted by chlorine as further claimed), R is hydrogen or C1-6 alkyl, and n is 5. Accordingly, the ‘278 claims continue to provide for compounds that anticipate the instant claims as most recently amended. 

20.	Claims 22-25, 28-29, 32 and 39-40 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 11-14, 16-18, 32, 34, 36 and 38 of U.S. Patent Application No. 16/305,567, already of record, which have since matured into claims 1-11 of U.S. Patent No. 11,298,354 B2, for the reasons of record set forth at p.23-24 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
‘567 recites a pharmaceutical combination comprising an HDAC6 inhibitor that corresponds to Applicant’s instantly claimed formula (I) with a BET inhibitor, and a further use of such combination in a method for treating lung cancer when administered in a therapeutically effective amount to a subject in need thereof, in which Z is nitrogen, ring A is pyrimidinyl, ring B is aryl or heteroaryl (specifically, phenyl as further claimed), R1 is aryl or heteroaryl, each of which may be optionally substituted by OH, halo or C1-6 alkyl (specifically, phenyl that may be further optionally substituted by chlorine as further claimed), R is hydrogen or C1-6 alkyl, and n is 5. Accordingly, the ‘567 claims (now ‘354 patent claims) continue to provide for compounds that anticipate the instant claims as most recently amended. 
21.	Claims 22-25, 28-29, 32 and 39-40 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20 of U.S. Patent Application No. 16/344,453, already of record, for the reasons of record set forth at p.24-26 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
‘453 recites a pharmaceutical combination comprising an HDAC6 inhibitor that corresponds to Applicant’s instantly claimed formula (I) with epothilone, for further use in a method of treating ovarian cancer or enhancing multipolar spindle formation, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl optionally further substituted by chlorine, R is hydrogen, and n is 5. Accordingly, the ‘453 claims continue to provide for compounds that anticipate the instant claims as most recently amended. 

22.	Claims 22-25, 28-29, 32 and 39-40 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15 and 17-21 (claim 16 now being cancelled) of U.S. Patent Application No. 16/344,873, already of record, for the reasons of record set forth at p.26-28 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
‘873 recites a pharmaceutical combination comprising an HDAC6 inhibitor that corresponds to Applicant’s instantly claimed formula (I) with a BCL-2 inhibitor, for further use in a method of treating or preventing cancer when administered in a therapeutically effective amount to a subject in need thereof or decreasing cell growth and viability when contacted to a leukemia cell, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl optionally further substituted by chlorine, R is hydrogen, and n is 5. Accordingly, the ‘873 claims continue to provide for compounds that anticipate the instant claims as most recently amended. 

23.	Claims 22-25, 28-29, 32 and 39-40 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 12 and 18-20 of U.S. Patent Application No. 16/344,886, already of record, which have since matured into claims 1-4 of U.S. Patent No. 11,357,776 B2, for the reasons of record set forth at p.28 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference.  
‘886 recites an HDAC6 inhibitor that corresponds to Applicant’s instantly claimed formula (I) with alisertib for further use in a method of treating lymphoma when administered in a therapeutically effective amount to a subject in need thereof or decreasing cell growth and viability when contacted to a myeloma cell or lymphoma cells, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl further substituted by chlorine, R is hydrogen, and n is 5. Accordingly, the ‘886 claims (now ‘776 patent claims) continue to provide for compounds that anticipate the instant claims as most recently amended. 

24.	Claims 22-25, 28-29, 32 and 39-40 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-9, 13-15, 17 and 20 (claims 16, 18-19 and 21-23 now being cancelled) of U.S. Patent Application No. 16/463,140, already of record, for the reasons of record set forth at p.29-30 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
‘886 recites a pharmaceutical combination of an HDAC6 inhibitor that corresponds to Applicant’s instantly claimed formula (I) with a PD-L1 inhibitor, for further use in a method of treating cancer when administered in a therapeutically effective amount to a subject in need thereof, in which Z is nitrogen, ring A is pyrimidinyl, ring B is aryl or heteroaryl (specifically, phenyl as further claimed), R1 is aryl or heteroaryl, each of which may be optionally substituted by OH, halo or C1-6 alkyl (specifically, phenyl that may be further optionally substituted by chlorine as further claimed), R is hydrogen or C1-6 alkyl, and n is 5. Accordingly, the ‘140 claims continue to provide for compounds that anticipate the instant claims as most recently amended. 

25.	Claims 22-25, 28-29, 32 and 39-40 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-11, 13-17 and 20 of U.S. Patent Application No. 16/463,247, already of record, which have since matured into claims 1-5 of U.S. Patent No. 11,337,975 B2, for the reasons of record set forth at p.30-31 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference.  
‘247 recites an HDAC6 inhibitor that corresponds to Applicant’s instantly claimed formula (I) with daratumumab for further use in a method of treating multiple myeloma or lymphoma when administered in a therapeutically effective amount to a subject in need thereof, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl optionally further substituted by chlorine, R is hydrogen, and n is 5. Accordingly, the ‘247 claims (now ‘975 patent claims) continue to provide for compounds that anticipate the instant claims as most recently amended. 

26.	Claims 22-25, 28-29, 32 and 39-40 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 9, 11-12, 16-18, 27, 37-38, 40-41 and 47 (claims 35 and 47 now being cancelled) of U.S. Patent Application No. 16/684,809, already of record, for the reasons of record set forth at p.31-33 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
‘809 recites a pharmaceutical combination of an HDAC6 inhibitor that corresponds to Applicant’s instantly claimed formula (I) with an immunomodulatory drug, for further use in a method of treating multiple myeloma when administered in a therapeutically effective amount to a subject in need thereof, in which Z is nitrogen, ring A is pyrimidinyl, ring B is aryl or heteroaryl (specifically, phenyl as further claimed), R1 is aryl or heteroaryl, each of which may be optionally substituted by OH, halo or C1-6 alkyl (specifically, phenyl that may be further optionally substituted by chlorine as further claimed), R is hydrogen or C1-6 alkyl, and n is 5. Accordingly, the ‘809 claims continue to provide for compounds that anticipate the instant claims as most recently amended. 

27.	Claims 22-25, 28-29, 32 and 39-40 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 26-27 of U.S. Patent Application No. 16/866,137, already of record, for the reasons of record set forth at p.33 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
‘137 recites an HDAC6 inhibitor that corresponds to Applicant’s instantly claimed formula (I) for use in a method for monitoring treatment efficiency of a HDAC6 inhibitor in a subject, in which Z is nitrogen, ring A is pyrimidinyl, ring B is phenyl, R1 is phenyl optionally further substituted by chlorine, R is hydrogen, and n is 5. Accordingly, the ‘137 claims continue to provide for compounds that anticipate the instant claims as most recently amended. 

Response to Applicant’s Arguments
In reply, Applicant addresses the provisional rejections collectively, stating that “the instant application has an effective filing date of January 22, 2010, which is earlier than the effective filing dates of the applications listed above” and “requests that the provisional double patenting rejections be withdrawn” at the time that “all other rejections are overcome” (Remarks, p.22-23). 
The arguments have been fully and carefully considered, but are not found persuasive. 
To the extent that Applicant argues the instant claims have an effective filing date of January 22, 2010, this is incorrect for the reasons set forth above and already of record. Also, Applicant’s reference to the filing date of January 22, 2010 is ostensibly a reference to the filing date of U.S. Provisional Patent Application No. 61/437,672 repeated throughout the December 21, 2021 Remarks, but this is once again incorrect. The instant application does not claim the benefit of this ‘672 application, but rather the ‘460 provisional application. Applicant should address the content of the ‘460 filing, not the ‘672 filing. 
MPEP §804(I)(B)(1) clearly states that “[i]f a ‘provisional’ nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date”, then “the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the ‘provisional’ nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.”
However, the instant “provisional” nonstatutory double patenting rejections are not the only rejections that remain in the instant application, as evidenced by the non-provisional nonstatutory double patenting rejections and additional statutory rejections under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph) and pre-AIA  35 U.S.C. §102 set forth infra. As such, there are no grounds to withdraw the provisional rejections currently because they are not the sole remaining rejections in the application.
For these reasons supra, rejection of claims 22-25, 28-29, 32 and 39-40 is proper. 

Conclusion
Rejection of claims 22-25, 28-30, 32-35 and 39-40 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 2, 2022